DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 28 January 2022. Claims 1 - 22 are currently pending with claim 18 withdrawn from further consideration.

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 28 January 2022.

Claim Objections
The objections to claims 1, 2, 4 - 6, 8, 15 - 17, 19 and 20, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 28 January 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition unit configured to acquire”, “an output unit configured to output”, “a display device to display”, “a projection device to project”, “a voice device to reproduce”, “a setting unit configured to set”, “a determination unit configured to determine”, “an image acquisition unit configured to acquire”, “a region determination unit configured to determine” and “a measuring device that measures” in claims 1, 2, 4 - 6, 8 - 12, 15 - 17, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 28 January 2022.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claim 19 under 35 U.S.C. 101 is hereby withdrawn in view of the amendments and remarks received 28 January 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
On pages 11 - 13 of the remarks the Applicant’s Representative argues that Yoo et al. do “not teach ‘an output unit configured to output, in a case where a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition,’ as recited by claim 1.” The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that Yoo et al. disclose the aforementioned disputed claim limitation(s), see at least figures 2 - 4, 7A - 8, 10 and 11, page 1 paragraphs 0007 - 0009 and 0016 - 0018, page 4 paragraphs 0062, 0067 and 0071, page 5 paragraphs 0076, 0083 and 0086 - 0087, page 6 paragraphs 0092 - 0097, page 9 paragraphs 0146 - 0150, page 10 paragraphs 0155 - 0156 and 0162 - 0163 and page 12 paragraphs 0200 - 0201 of Yoo et al. wherein it is disclosed that “the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image”, “the processor 140 may obtain information for moving the face region of a user based on a difference between a 3D coordinate corresponding to the face region of a user included in a photographed image and the reference 3D coordinate information stored in the storage 120, and control the display 130 to provide a guide GUI for moving the face region of the user based on the obtained information”, that “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, that “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line”, that “θ(X axis), Φ(Y axis) and Ψ(Z axis) denote the angle of the camera 110 which is to be changed based on the position adjustment information, and Xcam, Ycam and Zcam denote the distance of the camera 110 by which the camera is to be moved” and that “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information.” Yoo et al. disclose outputting information for guiding movement of a face of a user in order to position the face of the user so that it matches a position of a face in a reference image and that the information for guiding movement of the face of the user may include information indicating a rotating direction and degree of rotation of the face of the user. The Examiner asserts that, at least, the process of calculating directions and degrees of rotations that the face of the user needs to move to match a position of a face in a reference image and outputting such calculated information as disclosed by Yoo et al. corresponds to the aforementioned disputed claim limitation(s). Therefore, the Examiner asserts that Yoo et al. disclose the aforementioned disputed claim limitation(s).
On pages 13 - 15 of the remarks the Applicant’s Representative argues that Aonuma et al. do “not teach ‘an output unit configured to output, in a case where a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition,’ as recited by claim 1.” The Examiner respectfully disagrees, in part. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that Aonuma et al. disclose, at least, an output unit configured to output, in a case where a condition defined by a position of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition, see at least figures 1, 16 - 20, 25, 27, 29, 31 and 32, page 1 paragraph 0009, page 4 paragraphs 0069 - 0071, page 14 paragraphs 0145 - 0146 and 0150, page 15 paragraphs 055 - 0159, page 16 paragraphs 0161 - 0162 and 0167 and page 17 paragraph 0170 - page 18 paragraph 0177 of Aonuma et al. wherein it is disclosed that “the image setting section 165 causes the image display section 20a to display the AR image according to the positions of the real PET bottle PT and the real cap CP detected out of the picked-up image picked up by the camera 61a”, that “the device setting section 168 determines whether the cap CP serving as the first object and the PET bottle PT serving as the second object apart from each other are detected as a third condition” and that “the device setting section 168 causes the image display section 20a to display, in the image display maximum region PN, the cursor image CS1 pointing movement from the detected real cap CP to the opening PTa of the PET bottle PT.” The Examiner notes that Aonuma et al. fail to disclose explicitly wherein the condition is “a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object”. However, the Examiner asserts that analogous art Uebel et al. disclose “an output unit configured to output, in a case where a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, information”, see at least figures 2 and 14 - 15B, page 2 paragraph 0036 and page 3 paragraph 0048 - page 4 paragraph 0053 of Uebel et al. wherein it is disclosed that “if the system 40 detects that this height is outside of the predetermined range, the system 40 can issue an alert to enable a technician to address the problem” and “the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C.” The Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base device of Aonuma et al. with the teachings of Uebel et al. in order to enhance the base device of Aonuma et al. by further allowing for it to assess whether or not a cap (lid) that is on an opening of a bottle is/has been properly attached to the bottle so that it may, when necessary, provide end users with feedback indicating that the bottle is not properly closed and any guidance needed to ensure that the cap (lid) is properly positioned on the bottle so that its contents are securely contained. Therefore, the Examiner asserts that Aonuma et al. in view of Uebel et al. disclose the aforementioned disputed claim limitation(s). 
On pages 18 - 19 of the remarks the Applicant’s Representative argues that claim 17 is not obvious in view of Yoo et al. in view of Deleule et al. The Applicant’s Representative argues that Yoo et al. do not teach “an output unit configured to output, in a case where the inclination, relative to the predetermined plane, of the plane of the part of the target object does not satisfy the first condition, based on the first condition and the position information, an instruction for correcting the position of the measuring device to satisfy the first condition.” Furthermore, the Applicant’s Representative argues that Deleule et al. fail to cure the deficiencies of Yoo et al. The Examiner respectfully disagrees for reasons substantially analogous to those presented herein above in section 13a of the instant Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 6, 8 - 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. U.S. Publication No. 2020/0059596 A1.

-	With regards to claims 1, 19 and 20, Yoo et al. disclose an information processing apparatus (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0064 and 0070 - 0071, Pg. 13 ¶ 0203 - 0207) that inspects a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) a non-transitory computer-readable storage medium storing a program for causing a computer to execute (Yoo et al., Figs. 2 & 3, Pg. 2 ¶ 0026, Pg. 4 ¶ 0060 and 0064, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) and an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) the information processing apparatus comprising: an acquisition unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007 and 0011 - 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0070, Pg. 8 ¶ 0134, Pg. 13 ¶ 0205 - 0207) configured to acquire position information indicating a position of a part of the target object based on the distance information; (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0009 and 0011 - 0012, Pg. 4 ¶ 0073, Pg. 6 ¶ 0090 - 0091, 0093 and 0102 - 0103, Pg. 7 ¶ 0111 and 0118, Pg. 9 ¶ 0144 - 0145, Pg. 12 ¶ 0194 - 0197) and an output unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053, 0056 and 0058, Pg. 4 ¶ 0066 - 0068, Pg. 5 ¶ 0086 - 0088, Pg. 8 ¶ 0129 - 0130, Pg. 9 ¶ 0140) configured to output, in a case where a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, (Yoo et al., Abstract, Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, 0067 and 0071, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0155 - 0156 and 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0018, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0078 - 0088, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 2, Yoo et al. disclose the information processing apparatus according to claim 1, wherein, in a case where the inclination of the plane of the part of the target object does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the output unit outputs, based on the position information and the condition, information indicating, by a vector, the direction in which the part of the target object is to be moved from the current state of the target object to the state satisfying the condition. (Yoo et al., Figs. 4, 7A, 7B, 7D & 8, Pg. 1 ¶ 0008, 0010, 0016 and 0018, Pg. 4 ¶ 0067, Pg. 5 ¶ 0077 and 0080 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 9 ¶ 0150 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0156 - 0159 and 0162 - 0163, Pg. 11 ¶ 0168 - 0173, Pg. 12 ¶ 0189) 

-	With regards to claim 3, Yoo et al. disclose the information processing apparatus according to claim 2, wherein the information indicating the direction by the vector is information indicating a magnitude of a difference. (Yoo et al., Figs. 4, 7B, 7D, 8 & 11, Pg. 1 ¶ 0018, Pg. 5 ¶ 0076 - 0077 and 0080 - 0083, Pg. 6 ¶ 0094 - 0097, Pg. 9 ¶ 0149 - 0150, Pg. 10 ¶ 0155 - 0159 and 0163, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0189 and 0199 - 0200) 

-	With regards to claim 4, Yoo et al. disclose the information processing apparatus according to claim 1, wherein, in a case where the inclination of the plane of the part of the target object does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the output unit outputs, based on the position information and the condition, a direction in which the target object is to be rotated. (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155 - 0164, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 5, Yoo et al. disclose the information processing apparatus according to claim 4, wherein, in a case where the inclination of the plane of the part of the target object does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the output unit outputs, based on the position information and the condition, an amount by which the target object is to be rotated. (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155, 0160 and 0163, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 6, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit outputs the direction in which the part of the target object is to be moved, based on a difference between the position information and a state in which the target object satisfies the condition. (Yoo et al., Figs. 4, 7A, 7B, 7D & 8, Pg. 1 ¶ 0008, 0010 and 0016 - 0018, Pg. 5 ¶ 0077 and 0080 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 9 ¶ 0149 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0156 - 0159 and 0162 - 0163, Pg. 11 ¶ 0168 - 0173, Pg. 12 ¶ 0189 and 0199 - 0201) 

-	With regards to claim 8, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit outputs an amount by which the part of the target object is to be moved from the current state of the target object to the state satisfying the condition. (Yoo et al., Fig. 4, Pg. 1 ¶ 0010 and 0016, Pg. 4 ¶ 0067, Pg. 5 ¶ 0077, 0080 and 0082 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0149 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0155 and 0163, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0189 - 0191 and 0199 - 0201) 

-	With regards to claim 9, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit causes a display device (Yoo et al., Abstract, Figs. 2, 3, 7A, 7C - 8 & 11, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0066 - 0068, Pg. 8 ¶ 0128 - 0130 and 0133, Pg. 10 ¶ 0167 - Pg. 11 ¶ 0168) to display the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Figs. 7A - 8, Pg. 1 ¶ 0007 - 0010, Pg. 5 ¶ 0077 and 0080 - 0085, Pg. 10 ¶ 0154 - 0165, Pg. 11 ¶ 0169 - 0173, Pg. 12 ¶ 0189 and 0199 - 0200) 

-	With regards to claim 10, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit causes a projection device (Yoo et al., Pg. 8 ¶ 0128 - 0130) to project the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Fig. 7D, Pg. 1 ¶ 0007 - 0010 and 0018, Pg. 5 ¶ 0080 - 0085, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0162 - Pg. 11 ¶ 0169) 

-	With regards to claim 11, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit causes a voice device (Yoo et al., Fig. 3, Pg. 5 ¶ 0086, Pg. 8 ¶ 0133, Pg. 9 ¶ 0140, Pg. 12 ¶ 0201) to reproduce the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Fig. 10, Pg. 5 ¶ 0082 - 0083 and 0086 - 0088, Pg. 9 ¶ 0140, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 12, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the distance information is obtained based on a captured image of the target object, (Yoo et al., Figs. 1, 4, 10 & 11, Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0021, Pg. 4 ¶ 0071 - 0074, Pg. 6 ¶ 0090 - 0093 and 0102 - 0105, Pg. 7 ¶ 0110 - 0111 and 0116, Pg. 9 ¶ 0143 - 0147, Pg. 12 ¶ 0194 - 0197) and wherein the acquisition unit acquires an aggregate of three-dimensional positions representing a surface of the target object based on the distance information. (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0011, Pg. 2 ¶ 0021 and 0027 - 0028, Pg. 6 ¶ 0090 and 0093 - 0097, Pg. 6 ¶ 0105 - Pg. 7 ¶ 0106, Pg. 7 ¶ 0110, Pg. 9 ¶ 0147 and 0150, Pg. 12 ¶ 0194 - 0195) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aonuma et al. U.S. Publication No. 2016/0300109 A1 in view of Uebel et al. U.S. Publication No. 2009/0178370 A1.

-	With regards to claims 1, 19 and 20, Aonuma et al. disclose an information processing apparatus (Aonuma et al., Abstract, Figs. 1, 3 & 9, Pg. 1 ¶ 0007, Pg. 2 ¶ 0017, Pg. 5 ¶ 0076 - 0078 and 0081, Pg. 10 ¶ 0116 and 0118, Pg. 22 ¶ 0217 - 0219) that inspects a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) a non-transitory computer-readable storage medium storing a program for causing a computer to execute (Aonuma et al., Figs. 3 & 9, Pg. 2 ¶ 0017, Pg. 5 ¶ 0077 - 0078, Pg. 10 ¶ 0118, Pg. 22 ¶ 0217 - 0219) an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) and an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) the information processing apparatus comprising: an acquisition unit (Aonuma et al., Abstract, Figs. 1, 3 & 9, Pg. 1 ¶ 0007, Pg. 2 ¶ 0017, Pg. 5 ¶ 0076 - 0078 and 0081, Pg. 10 ¶ 0116 and 0118, Pg. 22 ¶ 0217 - 0219) configured to acquire position information indicating a position of a part of the target object based on the distance information; (Aonuma et al., Figs. 4, 13, 14, 16, 18, 22 - 25, 29 & 33, Pg. 1 ¶ 0011, Pg. 4 ¶ 0069 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 13 ¶ 0137 - 0138, Pg. 14 ¶ 0145, Pg. 15 ¶ 0156 - 0157 and 0159, Pg. 16 ¶ 0161 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0176, Pg. 19 ¶ 0189 - 0184, Pg. 20 ¶ 0198, 0200 and 0206) and an output unit (Aonuma et al., Figs. 1, 3, 9, 10, 12, 34A & 34B, Pg. 3 ¶ 0063 - 0065, Pg. 4 ¶ 0069, Pg. 10 ¶ 0116, Pg. 12 ¶ 0126 - 0127 and 0130, Pg. 13 ¶ 0135, Pg. 14 ¶ 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0163, Pg. 16 ¶ 0167, Pg. 21 ¶ 0207 - 0210 and 0213) configured to output, in a case where a condition defined by a position of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, (Aonuma et al., Figs. 4, 16 - 20 & 22 - 29, Pg. 1 ¶ 0009, Pg. 7 ¶ 0090, Pg. 8 ¶ 0099, Pg. 9 ¶ 0105, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0163 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0173, Pg. 18 ¶ 0179) information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition. (Aonuma et al., Figs. 16, 18 & 22 - 31, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0163, Pg. 16 ¶ 0167, Pg. 17 ¶ 0170 - Pg. 18 ¶ 0177) Aonuma et al. fail to disclose explicitly a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object. Pertaining to analogous art, Uebel et al. disclose an output unit (Uebel et al., Fig. 2, Pg. 2 ¶ 0036, Pg. 4 ¶ 0050) configured to output, in a case where a condition defined by inclination, relative to a predetermined plane, of a plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, information. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0053, Pg. 4 ¶ 0058 - 0059 [“if the system 40 detects that this height is outside of the predetermined range, the system 40 can issue an alert to enable a technician to address the problem” and “the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C.”])  Aonuma et al. and Uebel et al. are combinable because they are both directed towards devices that determine whether or not a cap is attached to a bottle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aonuma et al. with the teachings of Uebel et al. This modification would have been prompted in order to enhance the base device of Aonuma et al. with the well-known and applicable technique of Uebel et al. Utilizing and evaluating a condition defined by an inclination, relative to a predetermined plane, of a plane of the part of the target object, as taught by Uebel et al., would enhance the base device of Aonuma et al. by further allowing for it to assess whether or not a cap (lid) that is on an opening of a bottle is/has been properly attached to the bottle so that it may, when necessary, provide end users with feedback indicating that the bottle is not properly closed along with any guidance needed to ensure that the cap (lid) is properly positioned on the bottle so that its contents are securely contained thereby improving its ability to reliably get users to close any open bottles. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a condition defined by an inclination, relative to a predetermined plane, of a plane of the part of the target object would be analyzed to determine whether or not the part of the target object (lid) needs to be repositioned so as to ensure that the target object satisfies the condition, i.e. the target object has a properly secured lid. Therefore, it would have been obvious to combine Aonuma et al. with Uebel et al. to obtain the invention as specified in claims 1, 19 and 20. 

-	With regards to claim 7, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1, wherein the distance information obtained by measuring the target object is obtained by measuring the target object from above, (Aonuma et al., Figs. 2, 6 - 8 & 17 - 20, Pg. 4 ¶ 0069 - 0071, Pg. 8 ¶ 0097 - 0101 [Fig. 2 illustrates measuring the target object from above.]) wherein the part of the target object is a top surface of the target object, (Aonuma et al., Figs. 2, 6 - 8 & 17 - 20, Pg. 4 ¶ 0071, Pg. 7 ¶ 0091 - 0092, Pg. 8 ¶ 0098 - 0103, Pg. 9 ¶ 0105, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167) and wherein the direction is a direction in which the top surface of the target object is to be moved. (Aonuma et al., Figs. 18 - 20, 25, 27, 29, 31 & 32, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0163 and 0167, Pg. 17 ¶ 0171 and 0175, Pg. 18 ¶ 0177) In addition, analogous art Uebel et al. disclose measuring the target object from above, (Uebel et al., Pg. 4 ¶ 0049 - 0051) wherein the part of the target object is a top surface of the target object, (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052) and wherein the top surface of the target object is to be moved. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052) 

-	With regards to claim 13, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1. Aonuma et al. fail to disclose explicitly wherein the state of the target object indicates a slope formed by a lid of the target object and a predetermined plane. Pertaining to analogous art, Uebel et al. disclose wherein the state of the target object indicates a slope formed by a lid of the target object and a predetermined plane. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 - 0010, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052 [“the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C.”]) 

-	With regards to claim 14, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1, wherein the state of the target object includes information indicating presence or absence of a component included in the target object. (Aonuma et al., Figs. 4, 13, 14, 16, 22 & 23, Pg. 7 ¶ 0091 - 0092, Pg. 8 ¶ 0099, Pg. 9 ¶ 0105, Pg. 13 ¶ 0137 - 0138, Pg. 14 ¶ 0143, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0176, Pg. 20 ¶ 0197) 

Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 as applied to claim 1 above, and further in view of Deleule et al. U.S. Publication No. 2019/0212125 A1.

-	With regards to claim 15, Yoo et al. disclose the information processing apparatus according to claim 1, further comprising: a setting unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007 and 0011 - 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0061 - 0065 and 0069 - 0070, Pg. 5 ¶ 0076, Pg. 8 ¶ 0134, Pg. 13 ¶ 0205 - 0207) configured to set, as the condition, the inclination, relative to the predetermined plane, of the plane of the part of the target object, based on a model representing a state of the target object; (Yoo et al., Figs. 4, 7A - 8 & 10, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, Pg. 5 ¶ 0076, 0083 and 0086 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the processor 140 may obtain position adjustment information for adjusting the photographing position of the camera 110 based on a difference between the obtained 3D coordinate and the reference 3D coordinate information stored in the storage 120. Here, the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image. The reference image may be at least one of an image selected by a user or an image provided by the electronic apparatus 100, or it may be a target image aimed by an image photographed by a user” and “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) and a determination unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007 and 0011 - 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0061, 0064 and 0069 - 0070, Pg. 8 ¶ 0134, Pg. 13 ¶ 0205 - 0207) configured to determine, based on the condition set by the setting unit and the position information, whether the target object satisfies the condition, (Yoo et al., Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0008 and 0016 - 0018, Pg. 8 ¶ 0121 - 0122, Pg. 12 ¶ 0191) wherein, in a case where the determination unit determines that the condition is not satisfied, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the output unit outputs the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0018, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0078 - 0088, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0199 - 0201)  Yoo et al. fail to disclose explicitly setting a predetermined range for the condition. Pertaining to analogous art, Deleule et al. disclose a setting unit (Deleule et al., Figs. 1 & 3, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0029, Pg. 3 ¶ 0040, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0072 and 0075) configured to set, as the condition, a predetermined range for a measurement of the part of the target object. (Deleule et al., Abstract, Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0010, Pg. 2 ¶ 0030 - 0031, Pg. 3 ¶ 0033, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0071 - 0072, Pg. 7 ¶ 0075 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0078 - 0080 [“The processor determines if the distance reported by the ranging sensor is within a range of distances. In some embodiments, the range of distances is between 30 cm and 70 cm. In other embodiments, other ranges of distances are possible. In some embodiments, the range of distances represents a typical distance between a device and a user when the user is holding the device in their hand and using the device, as is shown in FIG. 7 and discussed below. In other embodiments, the range of distances can be any range of distances corresponding to a state in which the user wants to initiate the facial recognition process as some facial recognition systems will be in a different structure than a mobile phone, such as fixed to a wall or on a laptop. As such the distance range that is acceptable for the particular device may be selected based on the end use”]) Yoo et al. and Deleule et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a distance between a target object and imaging device satisfy a condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Deleule et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Deleule et al. applied to a comparable device. Setting a predetermined range for the first condition, as taught by Deleule et al., would enhance the base device of Yoo et al. by simplifying the task of repositioning the image capture device for users since a range of acceptable reference inclinations around the reference inclination, first condition, would now be able to activate automatic image capture by the image capture device instead of having to match a reference inclination exactly thereby making the base device of Yoo et al. more user-friendly. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a predetermined range of inclinations would be set and utilized as the first condition so as to enhance the user-friendliness of the base device of Yoo et al. by further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Deleule et al. to obtain the invention as specified in claim 15.

-	With regards to claim 16, Yoo et al. in view of Deleule et al. disclose the information processing apparatus according to claim 15, further comprising: an image acquisition unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053 - Pg. 4 ¶ 0060) configured to acquire a captured image of the target object; (Yoo et al., Abstract, Figs. 4, 10 & 11, Pg. 1 ¶ 0007, Pg. 3 ¶ 0054, Pg. 4 ¶ 0060, 0067 and 0071 - 0073, Pg. 11 ¶ 0186) and a region determination unit (Yoo et al., Abstract, Figs. 2, 3 & 11, Pg. 1 ¶ 0007 and 0011, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0061, 0064 and 0069 - 0073, Pg. 8 ¶ 0134, Pg. 9 ¶ 0142 - 0144, Pg. 13 ¶ 0205 - 0207) configured to determine a region in the captured image that is to be inspected, based on image information of the target object included in the captured image, (Yoo et al., Abstract, Fig. 11, Pg. 1 ¶ 0007, 0011 and 0017, Pg. 4 ¶ 0071 - 0073, Pg. 6 ¶ 0090, Pg. 9 ¶ 0142 - 0149, Pg. 11 ¶ 0186, Pg. 12 ¶ 0193 - 0194) wherein the setting unit sets, for a region determined by the region determination unit, the inclination, relative to the predetermined plane, of the plane of the part of the target object, as the condition. (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0062, 0067 and 0071 - 0073, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0090 and 0092 - 0097, Pg. 9 ¶ 0143 - 0148, Pg. 10 ¶ 0162 - 0163, Pg. 11 ¶ 0184 - 0186, Pg. 12 ¶ 0198 - 0201) 
 
-	With regards to claim 21, Yoo et al. in view of Deleule et al. disclose the information processing apparatus according to claim 16, wherein the output unit displays the captured image of the target object and the position information by superimposing the position information onto the captured image of the target object. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 5 ¶ 0083 - 0088, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0152 - 0156 and 0160 - 0165, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0199 - 0200) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 as applied to claim 1 above, and further in view of Deleule et al. U.S. Publication No. 2019/0212125 A1.

-	With regards to claim 17, Yoo et al. disclose an information processing apparatus (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0064 and 0070 - 0071, Pg. 13 ¶ 0203 - 0207) that outputs a position of a measuring device that measures a target object, (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0010 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 6 ¶ 0093 - 0098, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 7 ¶ 0114 - Pg. 8 ¶ 0119, Pg. 12 ¶ 0193 - 0198) the information processing apparatus comprising: an acquisition unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007 and 0011 - 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0070, Pg. 8 ¶ 0134, Pg. 13 ¶ 0205 - 0207) configured to acquire position information of the target object that is obtained by measuring the target object by the measuring device; (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0009 and 0011 - 0012, Pg. 4 ¶ 0073, Pg. 6 ¶ 0090 - 0091, 0093 and 0102 - 0103, Pg. 7 ¶ 0111 and 0118, Pg. 9 ¶ 0144 - 0145, Pg. 12 ¶ 0194 - 0197) a setting unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007 and 0011 - 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0053, Pg. 4 ¶ 0061 - 0065 and 0069 - 0070, Pg. 5 ¶ 0076, Pg. 8 ¶ 0134, Pg. 13 ¶ 0205 - 0207) configured to set, as a first condition, an inclination, relative to a predetermined plane, of a plane of a part of the target object corresponding to a predetermined value; (Yoo et al., Figs. 4, 7A - 8 & 10, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, Pg. 5 ¶ 0076, 0083 and 0086 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the processor 140 may obtain position adjustment information for adjusting the photographing position of the camera 110 based on a difference between the obtained 3D coordinate and the reference 3D coordinate information stored in the storage 120. Here, the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image. The reference image may be at least one of an image selected by a user or an image provided by the electronic apparatus 100, or it may be a target image aimed by an image photographed by a user” and “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) and an output unit (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053, 0056 and 0058, Pg. 4 ¶ 0066 - 0068, Pg. 5 ¶ 0086 - 0088, Pg. 8 ¶ 0129 - 0130, Pg. 9 ¶ 0140) configured to output, in a case where the inclination, relative to the predetermined plane, of the plane of the part of the target object does not satisfy the first condition, based on the first condition and the position information, (Yoo et al., Abstract, Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, 0067 and 0071, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0155 - 0156 and 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) an instruction for correcting the position of the measuring device to satisfy the first condition. (Yoo et al., Abstract, Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0007 and 0010, Pg. 2 ¶ 0026 - 0030, Pg. 5 ¶ 0078 - 0082 and 0086 - 0088, Pg. 6 ¶ 0096 - 0100, Pg. 8 ¶ 0128, Pg. 10 ¶ 0151 - 0161, Pg. 11 ¶ 0169 - 0173, Pg. 12 ¶ 0189 - 0191 and 0199 - 0201) Yoo et al. fail to disclose expressly setting a predetermined range for the first condition. Pertaining to analogous art, Deleule et al. disclose a setting unit (Deleule et al., Figs. 1 & 3, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0029, Pg. 3 ¶ 0040, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0072 and 0075) configured to set, as a first condition, a measurement of the part of the target object falling within a predetermined range. (Deleule et al., Abstract, Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0010, Pg. 2 ¶ 0030 - 0031, Pg. 3 ¶ 0033, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0071 - 0072, Pg. 7 ¶ 0075 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0078 - 0080 [“The processor determines if the distance reported by the ranging sensor is within a range of distances. In some embodiments, the range of distances is between 30 cm and 70 cm. In other embodiments, other ranges of distances are possible. In some embodiments, the range of distances represents a typical distance between a device and a user when the user is holding the device in their hand and using the device, as is shown in FIG. 7 and discussed below. In other embodiments, the range of distances can be any range of distances corresponding to a state in which the user wants to initiate the facial recognition process as some facial recognition systems will be in a different structure than a mobile phone, such as fixed to a wall or on a laptop. As such the distance range that is acceptable for the particular device may be selected based on the end use”]) Yoo et al. and Deleule et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a distance between a target object and imaging device satisfy a condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Deleule et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Deleule et al. applied to a comparable device. Setting a predetermined range for the condition, as taught by Deleule et al., would enhance the base device of Yoo et al. by simplifying the task of repositioning a face region of a user since a range of acceptable target inclinations around the reference inclination, condition, would now be able to activate automatic image capture by the image capture device instead of having to match a reference inclination exactly thereby making the base device of Yoo et al. more user-friendly. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a predetermined range of inclinations would be set and utilized as the condition so as to enhance the user-friendliness of the base device of Yoo et al. by further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Deleule et al. to obtain the invention as specified in claim 17.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 as applied to claim 1 above, and further in view of Jo et al. U.S. Publication No. 2010/0266206 A1.

-	With regards to claim 22, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the output unit displays the position information for a region not satisfying the condition. (Yoo et al., Figs. 7A - 8, Pg. 5 ¶ 0083 - 0085, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0152 - 0156, 0158 - 0161 and 0163 - 0165, Pg. 11 ¶ 0168 and 0171 - 0173, Pg. 12 ¶ 0199 - 0200) Yoo et al. fail to disclose explicitly distinguishing a region satisfying the condition from a region not satisfying the condition. Pertaining to analogous art, Jo et al. disclose wherein the output unit displays the position information by distinguishing a region satisfying the condition from a region not satisfying the condition. (Jo et al., Figs. 3 & 5, Pg. 1 ¶ 0001 and 0007, Pg. 2 ¶ 0016, 0026 and 0030 - 0031, Pg. 3 ¶ 0041 - 0044, 0047 and 0050 [“helping a user to create digital data regarding at least one person whose face is arranged at a specific angle or location the user wants to take at the time of taking a photo of the person by using a digital apparatus… (b) detecting the face of the person by using a face detection technology during a preview state in which the face is displayed on a screen of the digital apparatus; (c) testing whether the angle or location of the detected face is consistent with the specific angle or location of a face included in the specific template or not; and (d) providing feedback to the user that the angle or location of the detected face is not identical to the specific angle or location until they become identical with each other.” Jo et al. illustrates two different overlays in figure 3, one for when the condition is satisfied and one when the condition is not satisfied.]) Yoo et al. and Jo et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a location and/or angle of a face matches a location and/or angle of a selected reference face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Jo et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Jo et al. applied to a comparable device. Distinguishing a region satisfying the condition from a region not satisfying the condition in the displayed output, as taught by Jo et al., would enhance the base device of Yoo et al. by intuitively directing a user’s attention to a region(s) of the image that is associated with the part of the target object that needs to be repositioned thereby simplifying the task of repositioning a face region of a user and making the base device of Yoo et al. more user-friendly. Furthermore, this modification would have been prompted by the teachings and suggestions of Yoo et al. that the captured photograph may include a plurality of people, that the guide GUI can be implemented in various forms and that the guide GUI may include a plurality of graphic items that may be respectively displayed on different XYZ axes, see at least page 3 paragraph 0054, page 5 paragraph 0085 and page 10 paragraphs 0157 - 0159, 0161 and 0165 of Yoo et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a region(s) satisfying the condition would be distinguished from a region(s) not satisfying the condition in the displayed output so as to enhance the user-friendliness of the base device of Yoo et al. by enabling a user’s attention to be quickly and intuitively directed to a region(s) of the image that is associated with the part of the target object that needs to be repositioned and thereby further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Jo et al. to obtain the invention as specified in claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667